                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

COY E. FISHER,

        Plaintiff,

v.                                                                               No. 18-cv-0646 CG/SMV

JEFFERY L. ROBERTSON,
ACCC GENERAL,1 JOHN DOES I-X,
and JANE DOES I-X,

        Defendants.

                 ORDER SETTING TELEPHONIC STATUS CONFERENCE

Date and time:           November 2, 2018, at 1:30 p.m.

Matter to be heard: Case status and the Court’s expectations regarding Initial Disclosures

        A telephonic status conference is set for November 2, 2018, at 1:30 p.m. Counsel must

call Judge Vidmar’s “Meet Me” line at (505) 348-2357 to connect to the proceedings.2 The Court

requests that counsel read Fed. R. Civ. P. 26(a)(1) (Required Disclosures—Initial Disclosures)

prior to the status conference.

        IT IS SO ORDERED.



                                                                      _____________________________
                                                                      STEPHAN M. VIDMAR
                                                                      United States Magistrate Judge




1
  Apparently, this Defendant was improperly identified in the Complaint as “ACCC General”; the correct name is
“ACCC Insurance Company.” [Doc. 1] at 1.
2
  The “Meet Me” line accepts no more than five incoming telephone lines at a time. Counsel shall coordinate with
each other prior to the conference to ensure that no more than five incoming telephone lines are utilized.
